            Case 1:19-mc-00418-AJN Document 1 Filed 09/12/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 SECURITIES AND EXCHANGE COMMISSION,
                                              Plaintiff,
 v.
 RD LEGAL CAPITAL, LLC,
                                            Defendant.


        APPLICATION OF THE SECURITIES AND EXCHANGE COMMISSION
                FOR A JUDGMENT ENFORCING COMPLIANCE
              WITH FINAL ORDER AS TO RD LEGAL CAPITAL, LLC

       In this summary proceeding, the Securities and Exchange Commission applies to the

Court for a judgment pursuant to Section 20(c) of the Securities Act of 1933, enforcing

compliance by the Defendant RD Legal Capital, LLC with a Commission order entered against it

on October 15, 2018 that directed it to pay a civil penalty of $575,000, in the form of the

proposed judgment attached as Exhibit 1 to the accompanying Declaration of Elizabeth Goody

(“Goody Dec.”).

                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction of this Application under Sections 20(c) of the

Securities Act of 1933 (“Securities Act”), 15 U.S.C. § 77t(c).

       2.      Venue lies in the Southern District of New York under Section 22(a) of the

Securities Act, 15 U.S.C. § 77v(a), in that offers or sales of the securities that formed the basis of

the charges in this case took place within this District.

                                             PARTIES

       3.      The Commission is an agency of the United States government. The

Commission’s principal office is located at 100 F Street, N.E., Washington, DC 20549. The
            Case 1:19-mc-00418-AJN Document 1 Filed 09/12/19 Page 2 of 5



Commission’s New York Regional Office is located at 200 Vesey Street, Room 400, New York,

New York 10281-1022.

       4.      RD Legal Capital, LLC (“RD Legal”) is a Delaware limited liability company

with its principal office in Creskill, New Jersey. Roni Dersovitz of Tenafly, New Jersey, is the

entity’s owner, president and chief executive officer. RD Legal was previously registered with

the Commission as an investment adviser, and was the managing partner and investment

manager of two funds that purchased, at a discount, receivables due from lawsuits.

                                  FACTUAL BACKGROUND

A.     RD Legal Violates the Federal Securities Laws.

       5.      On July 14, 2016, the SEC instituted administrative cease-and-desist proceedings

against RD Legal and Dersovitz, alleging that they misrepresented the type and diversification of

assets in two funds under management when marketing and selling investments in the funds. In

re RD Legal Capital, LLC and Roni Dersovitz, Securities Act Rel. No. 84793, Admin. Proc. File

No. 3-17342 (July 14, 2016).

       6.      On October 15, 2018, the Commission issued an initial decision finding that

certain investments made by RD Legal and Dersovitz went beyond the scope of the funds’

strategy, and as a result, RD Legal and Dersovitz violated Sections 17(a)(2) and (3) of the

Securities Act. A copy of the Initial Decision is attached as Exhibit 2 to the Goody Dec.

       7.      The Initial Decision imposed, pursuant to Section 8A of the Securities Act, a

$575,000 penalty against RD Legal and a $56,250 penalty against Dersovitz, and both were

ordered to cease and desist from further violations of Sections 17(a)(2) and (3) of the Securities

Act. Additionally, for a period of six months, Dersovitz was barred from association with an

investment adviser, broker, dealer, municipal securities dealer, municipal advisor, transfer agent,



                                                -2-
            Case 1:19-mc-00418-AJN Document 1 Filed 09/12/19 Page 3 of 5



or nationally recognized statistical rating organization and from serving or acting as an

employee, officer, director, member of an advisory board, investment adviser or depositor of, or

principal underwriter for, a registered investment company.

       8.      No petition for review was filed thereafter, and the Initial Decision became final

on December 11, 2018. Goody Dec. at Ex. 3.

B.     RD Legal Fails to Comply with the Final Order.

       9.      Payment of the civil penalties was due no later than 21 days after the Initial

Decision became final. Dersovitz paid his debt to the Commission. However, RD Legal has

made no payments, and its entire balance, plus interest, remain outstanding.

                                     CLAIM FOR RELIEF

       10.     Section 20(c) of the Securities Act provides:

               Upon application of the Commission, the district courts of the United
               States…shall have jurisdiction to issue writs of mandamus commanding
               any person to comply with the provisions of this title or any order of the
               Commission made in pursuance thereof.


       11.     Enforcement proceedings such as this are summary in nature. SEC v. Vindman,

2007 WL 1074941 at *1 (S.D.N.Y. April 5, 2007); SEC v. McCarthy, 322 F.3d 650, 659 (9th Cir.

2003). As a result, they may be commenced by an order to show cause, rather than by first filing

a summons and complaint. See, e.g., McCarthy at 656–57; SEC v. Gerasimowicz, 9 F. Supp.3d

378, 381 (S.D.N.Y. 2014); SEC v. Vero Capital Mgmt., LLC et al., 1:16-mc-359-P1 (S.D.N.Y.

Dec. 7, 2016); SEC v. Taber, 1:13-mc-282-KBF (S.D.N.Y. Oct. 13, 2013); SEC v. Wicker, et al.,

1:17-mc-00378-ALC (S.D.N.Y. Oct. 2, 2017); SEC v. Belesis, 1:17-mc-00508-PGG (S.D.N.Y.

Dec. 20, 2017).

       12.     This summary proceeding satisfies due process requirements. The issuance of an

order to show cause will provide for prompt service of this Application upon RD Legal, will set a
                                               -3-
          Case 1:19-mc-00418-AJN Document 1 Filed 09/12/19 Page 4 of 5



schedule for the submission of opposition and reply papers, and will set a date, time, and place

for a hearing on this Application. This provides RD Legal with an opportunity to appear before

this Court and be heard on the issue of whether, and to what extent, it paid or failed to pay the

amount due pursuant to the Commission Order.

       13.     RD Legal may not challenge the merits of the Commission Order. To challenge

the merits, RD Legal would have had to petition a United States court of appeals within 60 days

of the entry of the Order. As stated in the Commission’s Notice that Initial Decision Has

Become Final, it did not do so. Goody Dec. at Ex. 3; 15 U.S.C. §§ 77i(a); see also, Altman v.

SEC, 768 F. Supp. 2d 554, 558 (S.D.N.Y. 2011) aff’d, 687 F.3d 44 (2d Cir. 2012).

       WHEREFORE, the Commission respectfully requests:

                                                 I.

       That the Court enter an order directing RD Legal to show cause why this Court should

not enter judgment enforcing compliance with the Commission Order.

                                                 II.

       That the Court enter a judgment enforcing the Commission Order and requiring that RD

Legal pay a civil penalty of $575,000, together with interest pursuant to 31 U.S.C. § 3717, as

well as post-judgment interest pursuant to 28 U.S.C. § 1961.

                                                III.

       That the Court order such relief as may be necessary for enforcement of any order of this

Court as to the civil monetary penalty pursuant to the Federal Debt Collection Procedures Act,

28 U.S.C. §§ 3001 et seq.




                                                -4-
Case 1:19-mc-00418-AJN Document 1 Filed 09/12/19 Page 5 of 5
